Title: Thomas Jefferson to John H. Cocke, 28 July 1811
From: Jefferson, Thomas
To: Cocke, John Hartwell


          
                  Dear Sir 
                  Monticello July 28. 11.
          
			  
			  
			  The servant who delivered your letter will recieve 4. ram lambs, 3 of them from the half dozen ewes you sent, the other in commutation for 2. ewes sent by Colo Fontaine, but which I am sure he never saw, as they were such miserable half grown, diminutive animals that I could not permit them to run with my flock, and sent them to another place.
				
			 
			 I send a lamb from my own ewes however in exchange for them, & in sending it to you I comply with the request of Colo Fontaine to mr Randolph. 
			  
			  I had a Merino ram & 3. ewes of the three different races, selected by mr Jarvis of Lisbon.
				
			  the two last of them recieved brought the scab into my flock. I lost one of the ewes by it, and two of them from their ill state of health lost their lambs immediately. I now have therefore but
				the ram, which is a very fine animal, 2. ewes and one ram lamb. 
			 
			  the wool of one of the ewes was considered at Washington as superior to any of the samples ever shewn there. we have, with a great deal of
				trouble extirpated the scab, except in a single individual which I have separated from the flock. none of the lambs have ever had a symptom of it. yet the possibility of it’s coming on them
				renders
				attention adviseable. 
			  
			 the loss of their wool is the vis 
                  first visible indication, & then the scabs appearing on the naked part.
				
			  
			  a mixture of sulphur & fat rubbed on at once, cures the disease effectually. in mine however it had become so inveterate as to need a 3d & 4th anointment, having previously bid defiance to mercurial ointment. Accept the assurances of my great esteem & respect
          
            Th:
            Jefferson
        